MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                      FILED
this Memorandum Decision shall not be                                  Jan 21 2020, 7:42 am
regarded as precedent or cited before any
                                                                            CLERK
court except for the purpose of establishing                            Indiana Supreme Court
                                                                           Court of Appeals
the defense of res judicata, collateral                                      and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Karen Celestino-Horseman                                 Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana

                                                         Lauren A. Jacobsen
                                                         Deputy Attorney General

                                                         Michael Vo Sherman
                                                         Certified Legal Intern
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Cortez Boxley,                                           January 21, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-902
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Mark D. Stoner,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         49G06-1710-F1-39804



Sharpnack, Senior Judge.



Court of Appeals of Indiana | Memorandum Decision 19A-CR-902 | January 21, 2020                 Page 1 of 5
                                           Statement of the Case
[1]   Cortez Boxley appeals his conviction of striking a law enforcement animal, a
                                      1
      Class A misdemeanor. We affirm.


                                                     Issue
[2]   Boxley presents one issue for our review, which we restate as: whether there

      was sufficient evidence to sustain Boxley’s conviction of striking a law

      enforcement animal.


                                   Facts and Procedural History
[3]   The facts most favorable to the verdict follow. In October 2017, Trooper Butt

      of the Indiana State Police received a dispatch of a suspect fleeing from a traffic

      stop. While searching for the suspect, Trooper Butt saw Boxley, who matched

      the description of the suspect. Trooper Butt attempted to speak with Boxley,

      but, as the trooper was attempting to place Boxley in handcuffs for safety,

      Boxley elbowed the trooper in the chest and ran. The trooper released his K-9

      companion, Apache, who caught up to Boxley and latched onto him. Boxley

      attempted to continue running with Apache latched onto his arm. At some

      point, Boxley turned toward Apache with a gun in his hand and fired. Trooper

      Butt then began firing at Boxley but stopped once Boxley ceased firing his gun.




      1
          Ind. Code § 35-46-3-11 (2014).


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-902 | January 21, 2020   Page 2 of 5
      Apache sustained entrance and exit wounds and had metal fragments in his

      neck; however, the wounds were not fatal.


[4]   Based upon this incident, Boxley was charged with attempted murder, a Level 1
                 2
      felony; carrying a handgun without a license with a prior conviction, a Level 5
                 3                                                       4
      felony; resisting law enforcement, a Level 6 felony; and striking a law

      enforcement animal, a Class A misdemeanor. A jury found Boxley guilty of all

      charges except the attempted murder. He was sentenced to five years with three

      suspended on the handgun conviction, concurrent with two years on the

      resisting conviction and one year on the striking a law enforcement animal

      conviction. His sentence on the handgun conviction was ordered to be served

      consecutively to a sentence in an unrelated cause. Boxley now appeals.


                                          Discussion and Decision
[5]   Boxley’s sole contention on appeal is the sufficiency of the evidence supporting

      his conviction of striking a law enforcement animal. Particularly, he argues

      that it is impossible to know who fired the bullet that struck Apache because

      only one recovered bullet was positively identified as having been fired from

      Boxley’s gun, and Trooper Butt fired at Boxley approximately fourteen times

      while Apache was latched onto Boxley.




      2
          Ind. Code §§ 35-42-1-1 (2017), 35-41-5-1 (2014).
      3
          Ind. Code § 35-47-2-1 (2017).
      4
          Ind. Code § 35-44.1-3-1 (2016).


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-902 | January 21, 2020   Page 3 of 5
[6]   In reviewing such challenges, we neither reweigh the evidence nor judge the

      credibility of the witnesses. Sandleben v. State, 29 N.E.3d 126, 131 (Ind. Ct.

      App. 2015), trans. denied. Instead, we consider only the evidence most favorable

      to the verdict and any reasonable inferences drawn therefrom. Id. If there is

      substantial evidence of probative value from which a reasonable fact-finder

      could have found the defendant guilty beyond a reasonable doubt, the verdict

      will not be disturbed. Labarr v. State, 36 N.E.3d 501, 502 (Ind. Ct. App. 2015).

      Moreover, when an appellant challenges the sufficiency of the evidence of his

      conviction after a jury verdict, “the appellate posture is markedly deferential to

      the outcome below.” Bowman v. State, 51 N.E.3d 1174, 1181 (Ind. 2016).


[7]   In order to convict Boxley of striking a law enforcement animal, the State was

      required to prove that he knowingly or intentionally struck, tormented, injured,

      or otherwise mistreated a law enforcement animal. See Ind. Code § 35-46-3-11.

      Boxley challenges the State’s evidence that he was the person who injured

      Apache.


[8]   At trial, Trooper Butt testified that Apache had latched on to Boxley’s right

      arm. The trooper observed Boxley raise his arm, “kind of yanking” Apache

      and “kind of dragging” him. Tr. Vol. II, p. 42. Trooper Butt then saw Boxley

      with a silver pistol, observed a flash, and heard a “bang two times” while

      Boxley had the gun aimed at Apache. Id. at 43. In addition, Trooper Malone

      testified that, as he was arriving on the scene, he saw Boxley “push off of”

      Trooper Butt, start to run away, and then turn and start firing at Trooper Butt.

      Id. at 226. Once Apache latched onto Boxley, Trooper Malone observed

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-902 | January 21, 2020   Page 4 of 5
       Boxley “relocate[ ] his fire from Trooper Butt down to Trooper Apache.” Id.

       He further clarified that Boxley “was firing shots at Apache.” Id. The jury also

       viewed pictures of the location of the entrance and exit wounds on Apache’s

       neck.


[9]    The result of the jury carrying out its function of determining the weight of the

       evidence and the credibility of the witnesses is that it is free to believe

       whomever it wishes. Klaff v. State, 884 N.E.2d 272, 274 (Ind. Ct. App. 2008).

       Moreover, it is not necessary that the evidence overcome every reasonable

       hypothesis of innocence; rather, the evidence is sufficient if an inference may

       reasonably be drawn from it to support the verdict. Drane v. State, 867 N.E.2d
144, 147 (Ind. 2007). Here, the jury heard the testimony of Troopers Butt and

       Malone, determined the troopers’ credibility, weighed that evidence with all the

       other evidence, and found Boxley guilty. Boxley’s argument on appeal is

       simply an invitation for us to reweigh the evidence, and we cannot accept.


                                                Conclusion
[10]   For the reasons stated, we conclude the State presented evidence sufficient to

       support Boxley’s conviction of striking a law enforcement animal.


[11]   Affirmed.


       Brown, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-902 | January 21, 2020   Page 5 of 5